Order modified so as to grant the motion to strike out the defense consisting of new matter contained in paragraphs “ Sixth ”, “ Seventh ”, “ Eighth ”, “ Ninth ”, and “ Twelfth ” of the defendants’ answer, and to deny the motion as to paragraphs “ Fourth ”, “ Fifth ”, “ Tenth ”, and “ Eleventh ”, and as modified affirmed, without costs of this appeal to any party. All concur, except Dowling, J., not voting. (The order grants in part plaintiff’s motion to strike out portions of defendants’ answer but denies plaintiff’s motion directed to other parts of the answer.) Present — Taylor, P. J., Dowling, Harris, Larkin and Love, JJ.